 JOINT COUNCIL OF TEAMSTERS NO. 42JointCouncilofTeamstersNo. 42,and GeneralTeamsters,Chauffeurs,Warehousemen&Helpers,Local 982,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Ameri-caandInlandConcreteEnterprises,Inc. Case 31-CE-60June 25, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSPENELLOAND WALTHEROn February 24, 1976, Administrative Law JudgeIrving Rogosin issued the attached Decision in thisproceeding. Thereafter, Respondents filed exceptionsand a supporting brief, and the Charging Party filedan answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondents, Joint Council of Team-stersNo. 42, Los Angeles, California, and GeneralTeamsters, Chauffeurs,Warehousemen & Helpers,Local 982, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,Lancaster,California,theirrespectiveofficers,agents, and representatives, shall take the action setforth in the said recommended Order.iThe Respondents have excepted to certain credibility findings made bythe Administrative Law Judge It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrectStandard Dry Wall Products,Inc, 91NLRB 544 (1950), enfd 188 F 2d 362 (C A 3, 1951) We have carefullyexamined the record and find no basis for reversing his findingsDECISIONSTATEMENT OF THE CASE209IRVING RocosIN, Administrative Law Judge: The com-plaint, issued August 6, 1975, alleges that Respondentshave engaged in unfair labor practices within the meaningof Section 8(e) and Section 2(6) and (7) of the Act.Specifically, the complaint alleges that, since about July1, 1974, Respondents have been parties to a collective-bar-gaining agreement with Underground Engineering Con-tractors Association, an employer association, whose mem-bers, including Inland Concrete Construction, Inc., areengaged in the construction industry in Southern Califor-nia; that said collective-bargaining agreement contains aso-called "union signatory" provision, requiring employeesperforming jobsite construction work to be members of anappropriate union; and that Respondents have "invoked,reaffirmed, applied, maintained and given effect" to saidunion signatory provision to require said Inland ConcreteConstruction, Inc., a member of said Association,to ceaseor refrain from doing business with Inland Concrete Enter-prises, Inc., another employer or person, thereby violatingSection 8(e) of the Act.Respondents' answer admits generally the proceduraland jurisdictional allegations of the complaint, but deniesthe substantive allegations and the commission of any un-fair labor practices.'Hearing was held before me on October 14 and 15, 1975,at Los Angeles, California. The General Counsel, Respon-dent, and the Charging Party were represented by counsel,were afforded full opportunity to be heard, to examine andcross-examine witnesses, to introduce oral and documenta-ry evidence relevant and material to the issues, to argueorally, and to file briefs and proposed findings of fact andconclusions of law. All parties waived oral argument andwere granted until November 19, 1975, to file briefs, whichwere timely received. No proposed findings of fact or con-clusions of law have been filed by any of the parties.Upon the entire record in the case, and based upon theappearance and demeanor of the witnesses, and the briefs,which have been duly considered, I hereby make the fol-lowing:iDesignations herein are as follows The General Counsel, unless other-wise stated or required by the context, his representative at the hearing,Joint Council of Teamsters No 42, Respondent Joint Council or the JointCouncil, and General Teamsters, Chauffeurs, Warehousemen and Helpers,Local 982, International Brotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America, Respondent Local 982 or Local 982,and jointly hereinafter as Respondent Union or Respondent, Inland Con-crete Construction, Inc , ICC, Inland Concrete Enterprises, Inc, ICE; Un-derground Engineering Contractors Association, UECA, the National La-bor Relations Act, as amended (61 Stat. 136, 73 Stat 519, 29 U S C Sec151,et seq ),the Act, the National Labor Relations Board, the Board Theunfair labor practice charge was filed and served on January 29, 19752TheGeneralCounsel'smotion, dated November 18, 1975, andRespondent'smotion, contained in its brief, to correct the transcript in therespects indicated are hereby allowed, without objection225 NLRB No. 32 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THEBUSINESSOF THE EMPLOYERSInland Concrete Construction,Inc., herein called ICC, isnow, and at all times material has been,a corporation dulyorganized under the laws of the State of California,with anoffice and principal place of business located at Riverside,California,where it is engaged in the construction industry.At all times material herein, ICC hasbeen a member oftheUnderground Engineering Contractors Association,herein calledUECAor the Association,a multiemployercollective-bargaining association,which exists,in part, forthe purposes of negotiating,executing,and administeringmultiemployer collective-bargaining agreements on behalfof its respective employer-members, includingICC, en-gaged in the construction industry in Southern California.'The employer-members ofUECAconstitute an appropn-ate single multiemployer unit for the purposes of collectivebargaining,and collectively purchase and receive goodsvalued in excess of $50,000 annually directly from pointsoutside the State of California for use within the State.It is, therefore,found,upon the basis of the foregoingand upon the entire record,that,at all times material here-in,UECAand its employer-members, includingICC, haveconstituted an employer engaged in commerce within themeaning of Section 2(2), in a business affecting commercewithin the meaning of Section 2(6) and(7) of the Act.11.THE LABORORGANIZATIONS INVOLVEDJoint Council of Teamsters No. 42, and General Team-sters,Chauffeurs,Warehousemen & Helpers, Local 982,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Respondent JointCouncil and Respondent Local 982, respectively, are, andat all times material herein have been, labor organizationswithin the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The Issues1.Whether at all times material herein ICE and ICChave constituted a single employer.2.Whether, to support a violation of Section 8(e) of theAct, a finding is required that ICE and ICC were, at alltimes material, separate employers.3.Whether, by entering into, maintaining, enforcing,and giving effect to, the collective-bargaining agreementwith UECA, applicable to ICC, and containing a so-called"union signatory" provision, designated as PARAGRAPH J,Respondent has engaged in unfair labor practices withinthe meaning of Section 8(e) of the Act.3Although ICE was a supplier member of UECA in 1973, it ceased to bea member thereafter, and was never a party to the Master Labor Agreementbetween UECA and Respondent Nor has ICE been a party to a collective-bargaining agreement with Respondent or any other union There is nocontention that ICE operated as a nonunion plant to hinder or defeat theUnion's status as bargaining representative of ICC's employees4.Whether the transportation and delivery by ICE ofready-mix concrete and precast concrete products to ICC,a party to the collective-bargaining agreement with Re-spondent, containing said PARAGRAPH J, constituted the de-livery of supplies and materials or other products to thejobsite rather than the contracting or subcontracting ofwork to be done at the site of the construction, as permit-ted by the proviso to Section 8(e) of the Act.5.Whether the award by the Joint Adjustment Board ofcompensatory damages against ICC for alleged breach ofPARAGRAPH J of the Master Labor Agreement constituted aviolation of Section 8(e) of the Act.B. The RelationshipBetween ICE and ICC1.The status of ICEICE, a California corporation, with facilities located atRiverside, California, was organized on January 20, 1969,with the following officers:Margaret Watson, president;Polly Duffy, treasurer; and Mary Lynch, wife of ThomasD. Lynch, secretary. Lynch was not employed by the cor-poration at that time, but, with his wife, Mary, owned 40percent of the shares of stock. Polly Duffy and her hus-band, Jack, held 35 percent, and Don Zarroanandia theremaining 25 percent. At the first annual meeting, in June1969,Thomas D. Lynch became president and generalmanager; Jack Duffy was elected vice president; MarilouWeiss, later known as Marilou Sheets, treasurer; and Zar-roanandia, secretary. The ratio of stock holdings remainedunchanged.In January 1970 a change in stock ownership occurred,whereby Zarroanandia surrendered his stock, and Lynchand Duffy each acquired 50 percent of the stock. As ofJanuary 1971, Lynch continued as president; Mary Lynchas vice president and secretary; and Marilou Weiss as trea-surer.At this time, the corporation acquired Duffy's hold-ings as treasury stock.Weiss, who has served as treasurerof ICE since 1971, has also acted as bookkeeper and pay-roll clerk for that Company and has assisted in schedulingdeliveries and dispatching trucks, whenever necessary. Shehas owned no stock in the corporation. Thomas Lynch hasbeen sole stockholder, as well as chief corporate officer andgeneral manager, of ICE since 1971.At its inception, ICE engaged primarily in the manufac-ture of precast concrete products, consisting of access man-holes for water, sewer, and drainage usage. Later, aboutSeptember 1972, ICE commenced supplying ready-mixconcrete and fabricated steel products. Precast concretemanholes are manufactured by an assembly-line method,in which concrete is poured into forms, the manholes re-moved after they have set, stock-piled, and later transport-ed and delivered to the jobsite of the customer. The man-holes are produced in segments weighing 300 to 6,000pounds and averaging approximately 3,000 pounds.During 1974 ICE employed about eight production em-ployees, under the supervision of Paul Watts. Three addi-tional employees, classified as truckdrivers, under Lynch'ssupervision, were engaged in the delivery of the manufac-tured products. In delivering precast concrete pipe, thetruckdrivers operated 3-axle flatbed trucks, equipped with JOINT COUNCILOF TEAMSTERS NO. 42a loading boom or crane, described as boom trucks, inconjunction with 2-axle trailers. Other equipment used byICE consisted of a ready-mix concrete vehicle, loaders, andseveral pickup trucks and automobiles. Early in 1974 ICEacquired a "concrete mobile" mixer, a comparatively re-cent innovation,consisting of a 3-axle truck designed toload and dispense ready-mixed concrete.2.The formation of ICCIn May 1972 a group of precast concrete manhole instal-lers, together with John Figueiredo and Richard Hummel,two ICE boom truck operators, and Earl Ragsdale, ap-proached Lynch about forming a company to engage in theconstruction of manholes. Lynch agreed to finance theventure and became the original shareholder, acquiring1,000 shares, all the initial stock issued of the 25,000 au-thonzed shares. ICC's original officers were: Lynch, presi-dent;Ragsdale, vice president;MarilouWeiss (laterSheets), secretary; and Mary Lynch, treasurer. Gerald Bar-ton, one of the original promoters, a member of the Labor-ers local union in San Bernardino,was the first employeehired and worked as a laborer. Ragsdale started almostimmediately, serving in the capacity of "estimator, sales-man, dispatcher, troubleshooter, [and] jack-of-all-trades."Weiss, corporate secretary of ICE, also served as book-keeper of ICC under a financial arrangement with ICE.Lynch, however, did notserve asan employee of ICC.Actual hiring of employees for ICC did not commenceuntil about September 1972. At that time a new office wasbuilt for ICE on the site which it had previously occupied,and a construction trailer was acquired by ICC for use asan office and placed on the same property. Sometime in1973 Ragsdale hired Yvonne Guthrie, a former ICE cleri-cal employee, to work for ICC. Guthrie was replaced atICE by Mary Lynch.About March 1973, Figueiredo acquired 1,000 shares ofstock and Weiss, 500 shares. By late December 1973, orearly January 1974, Ragsdale and six other individuals, in-cluding Guthrie, had acquired 1,000 shares each. To raiseadditional capital, Lynch purchased the balance of 16,500of the 25,000 shares of authorized stock. In October 1975(before the hearing in this proceeding), in addition to theabove stockholders, three, including Mary Lynch, acquired1,000 shares each. Thomas Lynch then returned all but1,000, of his holdings of 13,500 shares, to ICC as treasurystock, leaving him, at the time of the hearing, with a totalof 1,000 shares. The officers of ICC have remained un-changed.Although Lynch serves as president of both corpora-tions, his activities are confined primarily to the operationsof ICE, which pays his compensation. He receives no sal-ary or remuneration from ICC, but, like other employees,may receive a bonus in lieu of dividends, when earningswarrant, for acting in an advisory capacity, for which hisbackground in civil engineering and 20 years in the con-struction industry qualify him. He received a bonus in 1973in an undisclosed amount, but not since. According toLynch's undisputed testimony, Vice President Ragsdale isthe active management official of ICC, conducting its day-to-day operations, responsible only to its stockholders.211It is not strictly accurate to say, as the General Counselasserts, that ICE and ICC are engaged in wholly unrelatedbusinesses. It is obvious, however, that they differ basicallyin that ICE is the manufacturer or supplier of precast con-crete pipe and ready-mix concrete, whereas ICC is a con-tractor engaged in the construction of sewers and drainagesystems, utilizing productsmanufactured by ICE andothers. It should be noted that, in 1974, ICC purchasedabout 30 percent of the materials used in its operationsfrom suppliers other than ICE. ICE, in turn, derived ap-proximately one-half of its gross revenues from sales toICC, billing ICC at the end of the month as it did withother customers. Contrasting the operations of the twocompanies,Lynch explained that ICE is whollyengaged inthe manufacture of precast concrete products by a repeti-tive, "assembly line" method, at its facility, in which itsemployees work on a year-round basis, whereas ICC, aconstruction company, performs jobsite construction work,hiring employees only as and when needed.The companies maintain separate offices, though at thesame location, separate telephones and directorylistings.ICE advertises in the telephone directory and trade publi-cations but ICC does not, obtaining its business by biddingon available construction projects. Each company main-tains a separate bank account, with a separate line of cred-it, and separate payrolls, issuing payroll checks on separateaccounts.The companies prepare separate financial state-ments and file separate tax returns.ICE operates on a fis-cal year basis, ending March 31, while ICC operates on acalendar year. Neither corporation guarantees the obliga-tions of the other, but Lynch guarantees all ICE, but notICC, obligations. The companies share the same bookkeep-er,Marilou Weiss, but ICE bills ICC forher services. Sepa-ratemeetings of boards of directors are held for each cor-poration.There has been no significant interchange of employeesor equipment between the two corporations. According toYvonne Guthrie, who acted as dispatcher for ICC, she dis-patched only two ICE employees to ICC jobsites, one, fora period of 1 week, the other, for a single day, both to assistFigueiredo at the Rock Creek Project. In this connection,Lynch testified that in the summer of 1974 Gene Parsons,the driver of the ICE concrete-mobile mixer, telephonedhim from Mammoth Lakes, where ICE had established abatch plant,and suggested that the concrete-mobile opera-tion ought to be transferred to ICC, and that he, Parsons,ought to be working for that company in order to securebetter cooperation from the construction workers. Lynchtold Parsons that it was essential to maintain the separationbetween ICE, as a material supplier, and ICC, as a con-struction company, and that there was no possibility ofintegrating the concrete-mobile and construction opera-tions.According to Lynch, Parsons acquiesced, and thematter was not pursued.In a second conversation about August 19, Parsonsagain called Lynch from Mammoth Lakes and told himthat Figueiredo was badly in need of help because of theweight of the frames, covers, and castings, some weighingnearly 800 pounds, at the Rock Creek Project. Parsonsasked Lynch if he might assist Figueiredo in handling 25frames and covers that day. Lynch gave his consent but a 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDday or so later, Parsons called and told him that the workwas too heavy and he did not want to continue. Lynch toldParsonsthat he ought not to have become involved in con-struction work in the first place.'On several occasions, ICE rented boom trucks to ICCfor use onsomeof its projects, including an occasion whenFigueiredo drove a truck to Mammoth Lakes. On isolatedoccasions,when Guthrie lacked equipment to make a de-livery,which construction laborers orcement masons ur-gently needed, she has rented a truck from ICE, which wasoperated by an ICC employee. In these instances the oper-ator would be paid by ICC, which was billed for the use ofthe truck. Apart from this, there is scant evidence that ICClaborers and cement masons performed any work normallydone by ICE's employees or vice versa.'There has also been no significant interchange of em-ployees between ICE and ICC at the supervisory level.Ragsdale, ICC's managing officer, has performed no serv-icesfor nor received any compensation from ICE since theformation of ICC. In the case of Guthrie, who transferredfrom ICE to ICC in the fall of 1973,serviceswhich sherendered to ICE thereafter involved occasional handing ofwritten orders left by Lynch for Parsons, which she did asa matter of accommodation. Supervisor Paul Watts, anICE employee, worked at the Rock Creek Project for abouta week. Weiss, as has been mentioned, acted as bookkeeperfor both corporations, but ICE billed ICC for her services.Although Lynch rendered technical advice to ICC duringperiodic visits to the Rock Creek Project, lasting no morethan a day at a time, he received no direct compensationfor theseservices.Despite Parsons' testimony that, in Apriland May 1974, while he was driving a boom truck for ICC,he heard Lynch dispatch ICC employees on about 30 occa-sions,the record establishes that Lynch did so merelywhile training and assisting Guthrie during the 9 monthsafter her transfer from ICE, and that Guthrie performedmore than 50 percent of the dispatching for ICC duringthis period.While Lynch exercised complete control over ICE's op-erationsand labor relations, in his capacity as presidentand general manager, his participation in labor relations onbehalf of ICC was confined to what he characterized as"major labor problems," such as signing collective-bar-4 Parsons' version differed in that, according to him, Lynch had directedhim to assist Figueiredo at the jobsite,told him to keep a record on histimecard of the hours worked for ICC, and that he would be paid thedifference between his wages at ICE and those at the construction projectfor the time he worked for ICC According to Parsons, he worked for ICCa total of approximately 40 hours during August, September, and October1974 Lynch denied this conversation, and Parsons acknowledged that hewas never paid the ICC wage rate On cross-examination, Parsons testifiedthat Lynch merely stated that he would "take care" of him, without beingmore specific In his pretrialaffidavit toa Board agent,on February 20,1975, Parsons made no mentionof Lynch's alleged statement that Parsonswould be compensated for the difference between the ICE and ICC wagescales for the time he assisted Figueiredo According to Guthrie,she neverdispatched Parsons to any specificjob location in 1974 and had no recollec-tion of ICE billing ICC during that year for services performed by Parsons5Despite Parsons' testimony that ICC employees Hummel, Figueiredo,and Flemming operated ICE boom trucks in 1974, Parsons was vague anduncertain about when and how often this occurred Moreover, Parsons didnot suggest that these employees were making deliveries to customers otherthanICC or that they were paid by ICEgaining agreements, in his capacity as titular head of thatcorporation.He did not, however, participate in day-to-day labor relations matters, which were generally handledby Guthrie and Foreman Barton, who were authorized byRagsdale to hire sewer construction workers, without priorclearance with management. Ragsdale himself representedICC as an employer-member of UECA, and regardedmembership in that organization as "a sales tool." Lynchdid,however, execute short-form collective-bargainingagreements with the Laborers, Cement Masons, and Oper-ating Engineers Locals in the Riverside, California, area, inhis capacity as president of ICC, because Ragsdale consid-ered that the agreements furnished "promotional value."The only other instance of Lynch's participation inICC's labor relations involved the grievance, arising out ofthe alleged violation of PARAGRAPH J of the Master LaborAgreement, involved in this proceeding. After discussingthematter with Ragsdale and the other stockholders,Lynch was instructed to represent ICC in the grievanceproceedings. The decision to refuse to pay the damagesassessed against ICC, following the hearing before theJoint Adjustment Council, was made by the stockholders.Basedon the foregoing, Respondent contends that ICEand ICC constitute a single employer and, consequently,that PARAGRAPH J, the union-signatory clause of the MasterLabor Agreement, can have no secondary impact. TheGeneral Counsel on the other hand, maintains that ICEand ICC are separate employers and that the union-signa-tory clause is proscribed by Section 8(e).The Board has held, with court approval, that the criteriato be applied in determining whether separate companiesconstitute a single employer are: (1) interrelation of opera-tions; (2) centralized control of labor relations; (3) com-mon management and common ownership or financialcontrol .6While no one of these factors has been deemed tobe controlling, the first, bearing on the issue of whether theenterprises are sufficiently integrated, and the second, re-lating to centralized control of labor relations, have beenregarded significant. However, common ownership aloneor the mere existence of a potential for common controlwill not necessarily require a finding that the two employ-ers constitute a single employer.' Actual control of the day-to-day operations and labor relations policies of the enter-prises in question have been held to be more important.'6 Radio and Television Broadcast Technicians Local Union 1264,interna-tional Brotherhood of ElectricalWorkers, AFL-CIO v Broadcast Service ofMobile, Inc, No61, 380 U S 255,Sakrete of Northern California, Inc vN L R B,332 F 2d 902 (C A 9, 1964), cert denied 379 U S 961 (1965)7Drivers, Chauffeurs and Helpers Local No639,International Brotherhoodof Teamsters, Chauffeurs,Warehousemen and Helpers of America (Poole'sWarehousing, Inc),158 NLRB 1281, 1286 (1966)8 Building Material & Construction Teamsters Union Local No 216, inter-national Brotherhoodof Teamsters, Chauffeurs,Warehousemenand Helpers ofAmerica(Bigge Drayage Company),198NLRB 1046 (1972),Los AngelesNewspaper Guild, Local 69 (Los Angeles Herald-Examiner, Division of theHearst Corporation),185 NLRB 303 (1970), enfd 443 F 2d 1 173 (C A 9,1971) See alsoGeraceConstruction, Incand Helger Construction Company,Inc,193 NLRB 645 (1971), where the Board stated, "A critical factor indetermining whether separate legal entities operate as a single employingenterprise is the degree of common control of labor relations policies Thus,the Board has found common ownership not determinative where requisitecommon control was not shown, and the Board has held with court approv-al that such common control must be actual or active as distinguished frompotential control " (Citations omitted ) JOINT COUNCILOF TEAMSTERS NO. 42The court's recent decision in theKiewitcase 9 is notnecessarily inconsistent with the Board's previously estab-lished policy. The court held there that, " `single employer'status, for purposes of the [Act], depends upon all the cir-cumstances of the case, that not all of the `controlling crite-ria' specified by the Supreme Court need be present; that,in addition to the criterion of common ownership or finan-cial control, the other criteria, whether or not they are pres-ent at the top level of management, are `controlling' indi-ciaof the actual exercise of the power of commonownership or financial control; and that the standard forevaluating such exercise of power is whether, as matter ofsubstance, there is the `arm's length relationship foundamong unintegrated companies."'The Board used similar language, inOvertonMarkets,10noting that the circumstances were not "characteristic ofthe arm's length relationship found among unintegratedcompanies," and concluded that the companies constituteda single employer for purposes of the Act.Applying the criteria used by both the Board and thecourts to the facts of this case, it becomes evident thatthere was no "substantial qualitative degree of interrelationof operations and common management" between the twocompanies, and that there existed the "arm's length rela-tionship found existing among unintegrated companies."Thus, although Lynch was the sole stockholder of ICE and,untilOctober 1975, owned the majority of ICC's author-ized stock," such common ownership, without more, is notsufficient to render the companies a single employer.Lynch's control of day-to-day operations and labor rela-tions was confined to ICE. It may be that, as president ofboth corporations, he possessed potential control of ICC'slabor relations, but this control was exercised only to theextent of formal execution of ICC's collective-bargainingagreements, negotiated, incidentally, by UECA, in his titu-lar capacity of president. For all practical purposes, actualcontrol of ICC's day-to-day operations and labor relationswas vested in Vice President Ragsdale. The only other situ-ation in which Lynch purportedly represented ICC in alabor relationsmatter was before the Joint AdjustmentBoard, and this he did on express instructions from Rags-dale and the other stockholders. The operations of thecompanies were distinctly different. There was no signifi-cant interchange of employees, high-level supervisors, orequipment. On occasions when ICC rented boom trucksfrom ICE, it was billed for the rentals. Financial matterswere handled separately for each company. Although ICCpurchased about 70 percent of its products from ICE,which sold 50 percent of its precast concrete manholes toother customers, ICC was treated no differently than theother customers.In sum, the record fairly establishes the existence of an9 Local No 627,InternationalUnion of Operating Engineers, AFL-CIO(SouthPrairie Construction Company and Peter Kiewit Sons' Company), vNLRB,518 F2d 1040(CADC, 1975)10 142 NLRB 615, 61911Respondent has intimated that Lynch divested himself of the bulk ofhis ICC stock in October in order to fortify his position that the companieswere separateentities,presumably in anticipation of the hearing Althoughno reasonwas given for this divestiture, the record does not support afinding that that was Lynch's purpose213"arm's length relationship" between ICE and ICC suffi-cient to establish them separate employers, and it is sofound.12In view of this finding, it is unnecessary to decide wheth-er, as argued by the Charging Party, the mere existence ofthe union-signatory provision constitutes a violation ofSection 8(e) of the Act irrespective of whether ICE andICC constituted separate employers.C. The Union-Signatory ClauseThe complaint alleges, Respondent's answer admits, andit is hereby found that since about July 1, 1974, and at alltimesmaterial herein,ICC as an employer-member ofUECA,has beena partyto a collective-bargaining agree-ment with Respondent Council,of which Respondent Lo-cal 982 is a member. 13It is further admitted,and found, that said collective-bargaining agreement contains the following provision:PARAGRAPH JSUBCONTRACTOR warrants and agrees that with respectto any of the work covered by this Agreement which isto be performed at the site of construction, his em-ployees performing such work are and shall be subjectto and covered by an appropriate current labor agree-ment with the appropriate union, or subordinate body,affiliated with the Building and Construction TradesDepartment,AFL-CIO, or with the InternationalBrotherhood of Teamsters, Chauffeurs,Warehouse-men and Helpers of America, or an affiliate thereof.SUBCONTRACTOR promises to require any of his subcon-tractors on the job site to make as to him a warrantyand agreement in writing identical to the foregoing.Respondent further admits that between March 15,1974, and October 10, 1974, Steve P. Rados, Inc., hereincalled Rados, a general contractor, was engaged in the con-struction of a sewer system, described as the Rock CreekProject, herein referred to as the Project, in the Inyo Na-tional Forest near Bishop, California.On or about March 18, 1974, Rados subcontracted theconstruction, delivery and installation of precast concretemanholes at the Project to ICC. Within a day or two, ICC,the construction company, entered into a contract withICE, the supplier, providing for the delivery of precast con-crete pipe required for the manholes, as well as ready-mixed concrete, for use at the Project. To facilitate thedelivery of ready-mixed concrete to the Project, ICE ac-12The factsof the instant case are substantially similar to those inCar-penters District Council of Houston and Vicinity (Baxter Construction Compa-ny, Inc),201NLRB 23, 25-26 (1973), where it was found that, notwith-standing that a union and nonunion company were substantially owned andcontrolled by the same person, shared an office, equipment, and bookkeep-er, but maintained separate telephones,and engaged in no interchange ofemployees, control of day-to-day operations of the one company by theother was potential rather than actual, and the two companies constitutedseparate employer or persons for the purpose of Sec 8(b)(4)(B) of the Act.See alsoGerace Construction, supra, International Brotherhood of Boilermak-ers,Iron Ship Builders, Blacksmiths, Forgers & Helpers, Local 92 (BiggeDrayage Company),197 NLRB 281, 285-286 (1972)13The collective-bargaining agreement is not in evidence and the dura-tion of the agreement has not been established,beyond the fact that it wasin effect at all times material to these proceedings 214DECISIONSOF NATIONALLABOR RELATIONS BOARDquired a "concrete-mobile," later described, and estab-lished a batch plant near Mammoth Lakes, California, adistance of some 20 miles from the Project. During thesummer and fall of 1974, ICE delivered the ready-mixedconcrete from its batch plant, and the precast concrete pipefrom its manufacturing facility located at Riverside, Cali-fornia, a 5-hour drive from the Project. It is conceded thatICC completed its contract with Rados, and that ICE com-pleted its contract with ICC on about October 10, 1974.On about December 4, 1974, the Union filed a griev-ance 14 with the Construction Joint Adjustment BoardGrievance Committee, alleging that ICC had violated spec-ified articles of the collective-bargaining agreement by "us-[ing] two non-dispatched drivers on two separate trucks inBishop," and requesting "[a]ll pay lost to deprived work-men on `A' Out of Work List."On January 9, 1975, the Joint Adjustment Board, con-sisting of three union and three employer committeemenand an impartial chairman, issued the following:DECISION: Inland Concrete Construction, Inc., violatedtheMaster Labor Agreement when it failed to requirethat Inland Concrete Enterprises, Inc. (which is foundby the Board to have been its subcontractor) complywith the Master Labor Agreement covering work per-formed by Inland Concrete Enterprises, Inc. at thejobsite.That work consisted of operating a boomtruck in the precise placing of pre-cast manholes onthe jobsite, and of operating a mixer on the jobsite inthe manner described by the evidence.The Remedy: Inland Concrete Construction, Inc.shall pay $1,200 to the Construction Teamsters Securi-ty Fund for Southern California, as an assessment forcompensatory damages.This assessment has never been paid, and there is noevidence that Respondent has attempted to enforce theaward against ICC.D. ICE deliveries to the Rock Creek Project1.Delivery of ready-mixed concretePrior to 1974, ICE operated a drum-type, ready-mix ve-hicle for the production and delivery of concrete to variouscustomers. Early in 1974, it acquired a new type of ready-mix vehicle known as a concrete-mobile mixer.In the operation of the drum-type, ready-mix vehicle,sand, gravel, cement, and water are loaded into the drumand mixed to produce concrete. This may occur while thevehicle is being driven to the delivery site or after it reachesits destination. Depending on the quantity of the mix de-sired,water may be added to the other ingredients at thedelivery site in accordance with the contractor's specifica-tions.When the contractor is ready to accept delivery, thedriver sets the controls to regulate the speed of the drum,14The grievance appears to be undated and the date in the text is basedon the allegation in the complaint and the admission in the answer Thegrievance refers to art II, sec 204 5, sec 204 7 2 of the contract, the con-tents of which are not in evidence There appears to be no dispute, however,that the provision of the collective-bargaining agreement directly involved isPARAGRAPH J,quoted aboveadjusts the mixer for the discharge position, lowers andadjusts the discharge chute to the pouring position, andpresses a button to release the mixed concrete into formsprovided by the contractor.With the concrete-mobile mixer, sand and gravel areloaded into separate bins situated in the center of the vehi-cle.A bin at the rear of the vehicle also contains cement.Water is stored in a 300-gallon tank behind the cab of thetruck. A water pump and hydraulic system are located be-neath the sand and gravel storage bins. The dischargechute is situated beneath the cement bin, and the mixingauger is located inside the chute. Dials regulating the mix-ing of the concrete are located in the center of the truck.The principal difference between the drum-type mixerand the concrete-mobile mixer is that, in the case of theformer, the proportion of the ingredients cannot be alteredonce the vehicle has been dispatched from the hatchingsite.Moreover, once the water has been added, the entirecontents of the drum must be poured, although the watercan be added after the vehicle arrives at the constructionjobsite, and the entire mixing operation performed there.In delivering concrete by means of the concrete-mobile,the ingredients are loaded into separate storage bins at thesupplier's facility, and transported to the jobsite, where theingredients are mixed according to the contractor's specifi-cations.Upon arrival at the jobsite, the concrete-mobile driverlowers and places the discharge chute at the rear of thetruck in the pouring position. Operation of the controlscauses the ingredients to be drawn from the separate com-partments into the auger, located in the middle of the pour-ing chute, which mixes the ingredients. The proportions ofthe ingredients may be regulated prior to mixing by adjust-ing dials on the concrete-mobile. Since the concrete usedon the Rock Creek Project was prepared according to asingle specification, it was unnecessary to change the dialsafter they were set at the batch plant. After the driver hasdischarged the concrete into the forms or molds providedby the contractor, the ICC construction employee shapesand smooths the concrete into place. The driver remains athis truck until it is determined whether additional concretemay be required for the manhole. The driver performs noservices other than the pouring of the concrete. When thepouring at that manhole has been completed, the driverreturns to his truck and proceeds to the next manhole site,where the operation is repeated.lsAfter acquiring the concrete-mobile, ICE moved the ve-hicle to Mammoth Lakes, California, where it established aseparate batching and storing facility to serve various cus-tomers, including Rados and ICC. ICE also established atelephone answering service at this facility for the conve-nience of customers in the area.Initially,William Barndt, an ICE driver, was assigned tooperate the concrete-mobile mixer in the Mammoth Lakes15Parsons, operator of the concrete-mobile, testified that on several occa-sions he replenished the concrete-mobile at the jobsite, although he wasunable to furnish specific instances According to Lynch, however, ICE alsosold ready-mixed concrete to Rados, the general contractor,for use in thesetting of floors in comfort stations at the Rock Creek Project, and thatRados hauled these materials in his own loader It is probable thatthis waswhat Parsons had in mind JOINT COUNCILOF TEAMSTERS NO 42215area. He was replaced early in June by Parsons, who con-tinued in that job until October 1974. During this period,Parsons made deliveries to the ICC project on a daily basis,driving from the Mammoth Lakes batch plant to the proj-ect, a trip consuming 30 or 40 minutes.'Upon arrival atthe jobsite, Parsons ascertained from Figueiredo where theconcrete for the manhole foundations was to be delivered.The forms for the manhole foundations were located in atrench, varying from 3 to 20 feet in depth.When Figueiredo would indicate where he wanted theconcrete poured, Parsons would fill out an order slip, andawait a signal from Figueiredo to pour the concrete. Themethod of delivery, as described by Parsons, was as fol-lows:Q.What would you do then after you arrived at thelocation and you had prepared the ticket?A. I would set up my machine to be ready to pourthe concrete or whenever I got the signal from him tostart unloading.Q. How would you set it up?A.Well, you had an auger system on the back tolower it down.Q. Describe what you mean by an "auger system".A. This machine had a bin on each side, sand onone side and gravel on the other side and cement inthe back. It always takes the same amount of cementand it had dials on the side that you would set for thesand and the gravel and this would determine yoursack mix that you would get and this compartment is,there is a belt on the bottom of it, and you throw aswitch and the product comes out the back end intothis auger [sic] turns around, has an eight-foot reach, Ibelieve, plus a chute, whatever you needed; and thenyou would have your product, your concrete.Parsons would remain at the vehicle, guiding the dischargechute, while Figueiredo remained inside the ditch spread-ing the concrete in the form and leveling the foundation.When the required amount of concrete had been dis-charged, Parsons would replace the chute and drive to thenext manhole foundation where the process would be re-peated until all the concrete foundations were poured.2.Delivery of the precast concrete manhole pipeThe precast concrete manhole pipe manufactured byICE for the Rock Creek Project consisted of segments mea-suring 60 inches in outside diameter and 48 inches inside,weighing between 300 and 6,000 pounds. The number ofconcrete pipe sections required for each manhole was de-16 Parsons testified that he loaded the ingredients at the storage areamaintainedby Rados, whose employees assisted Parsons in loading histruckParsons was unable to furnish details regarding such deliveries butconceded that they did not amount to more than two or three deliveriesLynch, however, testified that this storage facility was established to exped-ite deliveries to Rados and not ICC Lynch testified that if Parsons usedthesematerialsfor ICC, it was apparently done without objection fromRados and, in any event, without Lynch's knowledge or approvaltermined by the depth of the sewer line below ground levelat a given point. The concrete pipe sections were loaded onICE boom trucks and transported from the Riverside facil-ity to the project. ICE operated seven boom trucks, consist-ing of 3-axle trucks, equipped with a crane and two outrig-ger-type supports, to provide greater stability during theunloading operation. The boom trucks usually hauled trail-ers, carrying additional concrete manhole pipe, which wereparked near the jobsite until needed.The pipe sections were unloaded from the boom truckswith the use of a clamp-type device, which gripped the pipesection. The driver then manipulated the boom or crane bymeans of a remote control panel, while standing outside hiscab, to hoist the pipe from the truck and lower it into thetrench. The construction worker in the trench guided thesection of pipe into position on the foundation to which hehad applied mortar. The ICE driver then released the pipefrom the boom, and the ICC worker applied more mortarto set the pipe firmly in place. The ICE driver then re-turned to the truck to prepare to unload the next section ofpipe for mounting on the section already installed, in themanner previously described.Between June and November 1974, approximately 90percent of all precast concrete pipe supplied by ICE to ICCwas delivered to the project by Dale Burnett, an ICE driv-er,who averaged about one delivery a week. With the aidof a delivery instruction sheet, Burnett ascertained thenumber and types of manhole sections required, loadedthem on his truck at the Riverside facility, and transportedthem to the project. There, he would meet Figueiredo forinstructions as to where the pipe sections were to be deliv-ered. As has been noted, the number of sections requiredfor each manhole depended on the depth of the trench atthe site of the particular manhole. Generally, however, themanhole consisted of a shaft resting on the foundation (forwhich the concrete had been poured by Parsons), on whichwas superimposed a precast section in the shape of a cone.When the pipe sections on the boom truck had been deliv-ered in this manner, Burnett would transfer more pipe sec-tions from the trailer to his truck and proceed to the loca-tion of the next manhole. On a normal run, Burnett hauleda sufficient number of pipe sections to complete the con-struction of an average of 10 manholes.'When the un-loading of the pipe sections, in the manner described, wasfully completed, Burnett returned to his station at River-side.Altogether, ICC constructed 70 manholes at the RockCreek Project, valued at $40,000 out of a total cost for theentire sewer project amounting to $2 million.17Burnett described the delivery operation as followsQ What would you see Mr Figueiredo doing while you were oper-ating the boom, lowering the pipe9A He would have already mixed up more mortar and put a basedown and then he would set this pipe on it and in themeantime, whileIwas getting another piece or the last piece, he would be putting moremortar on the piece of pipe that I had previously set and dothe sameoperation all overQ Would anyone else besides Mr Figueiredo ever put the mortaron the pipe'A At times when he had other help from Inland Concrete Construc-tion out there, yes, sir [Naming employees of ICC I 216DECISIONSOF NATIONALLABOR RELATIONS BOARDE. The 8(e) ViolationSection 8(e) of the Act provides that it shall be an unfairlabor practice for a union and an employer to enter intoany contract or agreement, express or implied, in whichsuch employerceasesor refrains or agrees to cease or re-frain from handling, using, selling, transporting, or other-wise dealingin any of the products of any other employeror to cease doing business with any other person. Under aproviso, however, an exception is made for agreements be-tween a union and an employer engaged in the "construc-tion industry" relating to the contracting or subcontractingof work to be done at the site of the construction.Thus,it isnot seriously disputed that PARAGRAPH J of theMaster Labor Agreement, the so-called "union-signatory"clause,which required the subcontractor to refrain fromdoing business with any subcontractor who is not a partyto anappropriate labor contract, would be violative of Sec-tion 8(e),were it not for the proviso. PARAGRAPH J was obvi-ously drafted to secure the protection of the proviso. Theissue tobe determined, then, is whether the delivery ofready-mix concrete and precast concrete pipe, in the man-ner described, constituted jobsite work, within the meaningof the proviso, rather than delivery of materials, supplies,or products to the construction site.1.Delivery of ready-mix concrete.The General Counsel and the Charging Party maintainthatIsland Dock Lumber18 is dispositive of the issue. Inthat case the union contended that the supplier's driverswere performing jobsite work in violation of the subcon-tracting clause of a collective-bargaining agreement. Aftera detailed description of the services performed by thedrivers at the jobsite, the Board concluded that the mixingand delivery of ready-mix concrete at the construction sitewas not construction work but the delivery of a material orproduct.Adverting to the legislative history of Section 8(e), theBoard said:The House Conference Report on the 1959 amend-ments to the Act 8 states with respect to the construc-tion industry proviso:The proviso does not exempt from Section 8(e)agreements relating to supplies and materials orother products shipped or otherwise transported toand delivered on the site of the construction.[Empha-sis supplied.]8H Conf Rept 1147, 86th Cong,1st secs,p 39, 11 Leg Hist943Referring to the findings of the Trial Examiner, adoptedby the Board, inConnecticut Sand and Stone,19the Boardconcluded inIsland Dock Lumberat 491:We now affirm that finding, and conclude that themixing and delivery of ready-mix concrete at con-structionsites isnot construction work but is the deliv-ery of amaterialor product ... .For the foregoingreasons,we hold that the delivery ofready-mix concrete does not come within the con-struction industry proviso, and that the contract withIsland Dock did not involve the subcontracting of on-site work, but was in reality a contract for the deliveryof materials. Accordingly, we find that article VI ofthe AGC contract-to the extent that thatarticle, asconstrued and interpreted by Respondent, may re-quire that mixing and delivery of concrete be done bymembers of Respondent-violates Section 8(e) of theAct ....20The method of mixing and delivery of ready-mix con-crete in the instant case is virtually identical to that de-scribed inIsland Dock Lumber.The only difference of anysignificanceis the use of the concrete-mobile here to ac-complish the same result. This, in Respondent's view, issufficient to distinguish the cases, and to require a contraryconclusion. It may be noted parenthetically that the Charg-ing Party's argument, that it could have utilized a drum-type vehicle for the delivery of concrete to the project, andthus brought itself within the holding ofIsland Dock,isbeside the point. ICE elected to make deliveries by meansof the concrete-mobile vehicle and is, therefore, to be heldresponsible for the consequences of that decision.The method by which concrete is produced and deliv-ered by means of the concrete-mobile has been describedelsewhere. The essential difference between the two typesof operation is that in the case of the concrete-mobile, theingredients are loaded into the vehicle at the batch plant inseparate bins or compartments so that the driver can regu-late the type of mix at the point of delivery, according tothe customer's specifications. With regard to the drum-typemixer, the combined ingredients are loaded into a revolv-ing drum at the supplier's plant, and the mixing operationmay take place while the vehicleis enroute to the place ofdelivery or at the jobsite. Thus, Respondent contends thatin the present case, unlike the situation inIsland Dock,theactualmixing operation is performed at the jobsite, andhence constitutes on-site construction work, exempt by theproviso from Section 8(e).The Board held, however, inIsland Dockthat, although"themixing may have taken place on thesite,itcouldequally have taken place off site, the location of the mixingact being highly immaterial to the mixing operation it-self." 21In thatcase,the mixing operation was performedat the jobsite after water was added to the ingredients.Since the Board has held that delivery is not complete untiland Stone Corporation),138 NLRB 532 (1962)20 See alsoDrivers,Salesmen,Warehousemen,Milk Processors, Cannery,Dairy Employees and Helpers Local Union No695(Threlfall Construction18 InternationalBrotherhood of Teamsters, Chauffeurs,WarehousemenandCompany),152 NLRB 577, 581 (1965), enfd 361 F 2d 547 (C A D C., 1966),Helpers of America, Local 294 (Island Dock Lumber, Inc),145 NLRB 484Local Union No 551,InternationalBrotherhood of Teamsters, Chauffeurs,(1963), enfd 342 F 2d 18 (C A 2)Warehousmen & Helpers of America, Ind (Dravo Corporation, etc), 17619Teamsters Local Union No 559,a/w InternationalBrotherhood of Team-NLRB 801, 804 (1969)sters,Chauffeurs,Warehousemenand Helpers of America(ConnecticutSand21InternationalBrotherhood of Teamsters, Local 294, supraat 491 JOINT COUNCIL OF TEAMSTERS NO. 42217the concrete has been poured, the fact that the supplieroperated a concrete-mobile for the mixing and delivery ofliquid concrete at the jobsite, here, is insufficient to distin-guish the case fromIsland Dock.2.The delivery of precast concrete pipeWith regard to the delivery of precast concrete pipe sec-tions used in the construction of manholes, as distin-guished from the delivery of ready-mixed concrete bymeans of the concrete-mobile, Respondent contends thatthe precise placing of precast sections by means of a boomtruck constitutes "work to be done at the site of the con-struction" rather than, as maintained by the GeneralCounsel and the Charging Party, the transportation anddelivery to the jobsite of products manufactured elsewhere.While it may be argued that the placing of connectingsectionsof pipe in a trench or ditch to form a manhole, asan integral part of a sewer system, may literally be con-strued as work performed at a construction site, the issue iswhether the services performed by ICE's drivers in lower-ing the separate sections into the ditch were not merelyincidental to, and the final act of delivery tantamount to,the unloading of the pipe segments at the point of delivery.A distinction may perhaps be drawn between the deliveryof liquid concrete, which "cannot be dumped on theground at the construction site like other materials," 22 andthe unloading of sections of precast concrete pipe, whichtheoretically, at least, could be left on the ground for laterconnection to the sewer line.It should be noted that the grievance filed by Respon-dent, on which the decision of the Joint Adjustment Boardwas based, charged that ICC had violated the Master La-bor Agreement by "us[ing] two non-dispatched drivers ontwo separate trucks in Bishop," and sought reimbursementfor "[a]ll pay lost to deprived workmen on `A' Out of WorkList." This manifested an obvious attempt to apply the pro-vision in question (PARAGRAPH J) to the transportation anddelivery of precast concrete pipe (as well as ready-mix con-crete) to the jobsite. Instead of deciding the grievance assubmitted, the Joint Adjustment Board held that ICC hadviolated the Master Labor Agreement by failing to requireICE to comply with the Agreement regarding jobsite work,consisting of "operating a boom truck in the precise plac-ing of pre-cast manholes on the jobsite . .. .Be that as it may, analysis of ICE's operations with re-gard to the transportation and delivery of precast sectionsof concrete pipe supports the conclusion that the loweringof these sections and the placing ofsegmentsin positioninto the trench by the operation of a boom constituted thefinal act of delivery rather than jobsite construction work.In theabsenceof any showing to the contrary, consideringthe size, bulk, and weight of the segments of concrete pipe(between 300 and 6,000 pounds) required for each man-hole, necessitating the use of boom trucks, cranes, stabiliz-ers, and specialized equipment, it is reasonable to assumethat ICE was required under its arrangement with ICC toeffect delivery of completed manholes to the jobsite in the22Idat 490-491manner described. It can fairly be said the delivery of themanhole was not complete until the finalsegment, thecone, was lowered into place. All other work in connectionwith the installation of the manhole, including the guidingof thesegmentsinto position and the mortaring of the sec-tions to join them together, were performed by the con-struction worker in the trench.It is, therefore, found, on the basis of the foregoing, andupon the entire record, that the transportation and deliveryby ICE of ready-mix concrete by means of the concrete-mobile and of precast concrete pipe for manholes at theRock Creek Project constituted the transportation and de-livery of supplies, materials, or products, and not work tobe performed at the site of construction, as permitted bythe proviso to Section 8(e) of the Act.23The record leaves no doubt that Respondent construedand intended PARAGRAPH J to apply to the transportationand delivery of materials and products to the jobsite. Thus,as has been noted earlier, Respondent filed a grievanceagainst ICC, charging that it had violated the provision inquestion by using two nondispatched drivers for the trans-portation and delivery of products to the Rock Creek Proj-ect.While the decision of the Joint Adjustment Board re-lated this to the operation of a boom truck in the placing ofprecast manholes, it is evident that the decision,in effect,equated the transportation and delivery of materials, sup-plies, and products with jobsite work, and that Respondentintended to apply the clause in that manner. Moreover,since this decision construed and implemented the so-called union-signatory provision (PARAGRAPH J) to apply tothe delivery of materials, supplies, and products, and notmerely on-site work, the decision was itself violative of Sec-tion 8(e), and may not be relied on by Respondentas justi-fication for its conduct.Any contention that, inasmuch as the Master LaborAgreement, containing the union-signatory provision, wasexecuted more than 6 months prior to the filing of thecharge, this proceeding is barred by Section 10(b) of theAct is of no avail. The decision of the Joint AdjustmentBoard, issued January 9, 1975, less than 3 weeks before thefiling of the charge, furnishes ample evidence that Respon-dent reaffirmed, renewed, and enforced the contract dur-ing the 10(b) period 2423 IdSee alsoLocal 294, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen & Helpers of America (Clemente D Stanton, d/b/a Rex-fordSandand Gravel Co),195NLRB 378, 381-382 (1972),where thesupplier's drivers delivered 22 loads of landfill at five or six different places,without again handling the fill See alsoTeamsters, Chauffeurs,Warehouse-men & Helpers Local Union No 631, International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America (Reynolds Electrical andEngineering Co, Inc),154 NLRB 67, 95, fn 45 (1965), "the fact that someportion of a continuous delivery takes place on the)obsite would not qualifythat final segment as construction work " CfInternational Union of Operat-ing Engineers, Local Union No 12, AFL-CIO (Robert E Fulton),220 NLRB530 (1975)24 International Brotherhood of Boilermakers, (Bigge Drayage Company etal) supraat 281-282, fn 11,Retail Clerks Union Local 770, Chartered byRetail Clerks International Association, AFL-CIO (Hughes Markets, Inc),218 NLRB 680 (1974). Although Respondent has not raised the issue ofpossible deferral to the decision of the Joint Adjustment Board, such defer-ral is not warranted here because the award itself constitutes conduct viola-tive of the Act As an interpretation of the agreement, the award constituteda part thereof"Far from resolving an unfair labor practice issue,the deter-Continued 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondents, set forth in section III,above, occurring in connection with the operations of theEmployer, described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact and con-clusions of law, and upon the entire record, and pursuantto Section 10(c) of the Act, I make the following recom-mended:ORDER26V. THE REMEDYHaving found that Respondents have engaged in unfairlabor practices within the meaning of Section 8(e) of theAct, it will be recommended that they cease and desisttherefrom, and take certain affirmative action designed toeffectuate the policies of the Act. It will also be recom-mended that Respondents rescind and render null andvoid and of no effect the assessment as compensatory dam-ages by the Construction Teamsters Joint AdjustmentBoard, entered on January 9, 1975, against Inland Con-crete Construction, Inc.25Upon the basis of the foregoing findings of fact, andupon the entire record, I make the following:Conclusions of Law1.Inland Concrete Enterprises, Inc., and Inland Con-crete Construction, Inc., both California corporations, are,and at all times material herein have been, employers en-gaged in commerce and in businesses affecting commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2. Joint Council of Teamsters No. 42, and GeneralTeamsters, Chauffeurs,Warehousemen & Helpers, Local982, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, are, and at alltimes material herein have been, labor organizations withinthe meaning of Section 2(5) of the Act.3.By entering into, maintaining, and giving effect toPARAGRAPH J of the Master Labor Agreement between Un-derground Engineering Contractors Association, UECAherein, and Respondents, since on or about July 1, 1974,and by enforcing said provision against Inland ConcreteConstruction, Inc., ICC herein, so as to interfere with thedelivery of ready-mix concrete, precast concrete pipe, orrelated products to the construction site, Respondents haveengaged in unfair labor practices within the meaning ofSection 8(e) of the Act.urination gave rise to the unfair labor practice In these circumstances the(Joint Adjustment Board] proceeding can in no sense be regarded as analternative forum for resolving issues appropriate for Board determination "InternationalBrotherhood of Boilermakers, etc (Bigge Drayage Company),supra,In. 225 SeeAssociated General Contractors of California v N L R B,514 F 2d433 (C A 9), reversingSouthern California Pipe Trades District Council No16 (Associated General Contractors of California, Inc),207 NLRB 698 (1973)The fact that ICC has refused to comply with, and that Respondents havenot attempted to enforce, the award does not obviate the necessity for thisrecommendation It should be noted, incidentally, that under the award the"compensatory damages" are to be paid to the Construction Teamsters Se-curity Fund for Southern California rather than RespondentsJoint Council of Teamsters No. 42, and General Team-sters,Chauffeurs,Warehousemen & Helpers, Local 982,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, their respectiveofficers, agents, and representatives, shall:1.Cease and desist from:(a)Entering into, maintaining, giving effect to, or en-forcing, PARAGRAPH J of the Master Labor Agreement be-tween Underground Engineering Contractors Association,UECA herein, and Respondents, executed on or aboutJuly 1, 1974, or any similar provision in any other collec-tive-bargaining agreement with ICC, or any other memberof UECA, so as to interfere with the delivery of ready-mixconcrete, precast concrete pipe, or related products to con-struction sites at which ICC or other UECA members areengaged.(b)Enforcing or giving effect to the assessment as com-pensatory damages by Construction Teamsters Joint Ad-justment Board, entered against Inland Concrete Construc-tion, Inc., on January 9, 1975.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a)Rescind and render null and void and of no effectthe assessment as compensatory damages by the Construc-tionTeamsters Joint Adjustment Board against InlandConcrete Construction, Inc., entered on January 9, 1975.(b) Post at their respective business offices and meetinghalls copies of the attached notice marked "Appendix." zCopies of said notice, on forms provided by theRegionalDirector for Region 31, after being signed by Respondents'respective duly authorized representatives, shall be postedimmediately upon receipt thereof, and be maintained bythem for 60 consecutive days thereafter in conspicuousplaces, including all places where notices to members arecustomarily posted. Reasonable steps shall be taken by Re-spondents to ensure that said notices are not altered, de-faced, or covered by any other material.(c)Furnish the Regional Director for Region 31 withsigned copies of the attached notice marked "Appendix"for posting by the Employer, if it is willing, at its facilitylocated at Riverside, California, in places where notices to26 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulationsof the National LaborRelationsBoard,the findings,conclusions, and recommended Order hereinshall, as provided in Sec.102 48 of the Rules andRegulations,be adopted by theBoardand becomeitsfindings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes27 In the event the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National LaborRelations Board", shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcingan Order of theNational Labor Relations Board" JOINT COUNCILOF TEAMSTERS NO. 42219employees are customarily posted, to be maintained for aperiod of 60 consecutive days thereafter. Copies of saidnotice, to be provided by the Regional Director for Region31, after being signed by the respective duly authorizedrepresentatives of Respondents as provided in paragraph2(b) of this recommended order, shall be forthwith re-turned to the Regional Director for such posting.(d)Notify the Regional Director for Region 31, in writ-ing, within 20 days from the date of this Order, what stepsRespondents have taken to comply herewith.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTenter into,maintain, give effect to, orenforce PARAGRAPH J of the Master Labor Agreementbetween Underground Engineering Contractors Asso-ciation and us, executed on or about July 1, 1974, orany similar provision in any collective-bargainingagreement with Inland Concrete Construction, Inc., orany other member of Underground Engineering Con-tractors Association, so as to interfere with the deliv-ery of ready-mix concrete, precast concrete pipe, orrelated products to construction sites at which InlandConcrete Construction, Inc., or other UECA membersare engaged.WE WILL NOT enforce or give effect tothe assessmentof compensatory damages by Construction TeamstersJoint Adjustment Board, entered against Inland Con-crete Construction, Inc., on January 9, 1975.WE WILL rescind and render null and void and of noeffect the assessment of compensatory damages byConstruction Teamsters Joint Adjustment Board, en-tered against Inland Concrete Construction, Inc., onJanuary 9, 1975.JOINT COUNCIL OF TEAMSTERS No. 42GENERAL TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN &HELPERS, LOCAL 982, INTERNATIONAL BROTHERHOODOF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA